           Case 2:20-cv-00966-NR Document 277 Filed 07/31/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                      ) Civil Action
PRESIDENT, INC.; et al.,                 )
                                         )
               Plaintiffs,               )
                                         ) No.: 2-20-cv-966-NR
      v.                                 )
                                         )
KATHY BOOCKVAR; et al.,                  )
                                         )
               Defendants.               ) Judge J. Nicholas Ranjan

                       DEFENDANT JEFFERSON COUNTY
                       BOARD OF ELECTIONS’ JOINDER

      AND NOW, comes Defendant, Jefferson County Board of Elections

(“Jefferson”), by and through its undersigned counsel, and files the instant

JOINDER to join in the Motions to Dismiss Amended Complaint, and Briefs in

Support thereof, inclusive of any and all exhibits attached thereto, filed by

Defendants, Kathy Boockvar, Secretary of the Commonwealth (ECF Nos. 263 and

264), and the Board of Elections of Armstrong, Bedford, Blair, Centre, Columbia,

Dauphin, Fayette, Huntingdon, Indiana, Lackawanna, Lawrence, Lebanon, Mercer,

Montour, Northumberland, Venango and York Counties (ECF Nos. 274 and 275),

the above captioned matter.
        Case 2:20-cv-00966-NR Document 277 Filed 07/31/20 Page 2 of 3




                                      Respectfully submitted,

                                      COUNTY OF JEFFERSON


Date: July 31, 2020                   /s/ Gregory D. Sobol
                                      Gregory D. Sobol, Esquire
                                      PA I.D. No. 321189
                                      gds@zwick-law.com
                                      C.J. Zwick, Esquire
                                      PA I.D. No. 306554
                                      cjz@zwick-law.com

                                      Zwick & Zwick LLP
                                      171 Beaver Drive
                                      P.O. Box 1127
                                      DuBois, PA 15801
                                      Telephone: (814) 371-6400
                                      Fax: (814) 503-8453
        Case 2:20-cv-00966-NR Document 277 Filed 07/31/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Joinder was filed electronically and served via the Court’s CM/ECF

system, pursuant to the Federal Rules of Civil Procedure to all counsel of record.




Date: July 31, 2020                                 /s/ Gregory D. Sobol
